The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following question: Is there a limit to the amount a corporation may contribute to a campaign for or against a state question? In light of the United States Supreme Court decision in First National Bank of Boston v. Bellotti, 435 U.S. 765,98 S.Ct. 1407, 55 L.Ed.2d 707, reh. denied (U.S.),98 S.Ct. 3126, 57 L.Ed.2d 1150 (1978), corporations may make contributions in cash or kind for or against the passage of a state question appearing on the ballot by referenda or initiative petition.  As previously determined, that portion of 26 O.S. 15-110 [26-15-110] (1979), which prohibits corporate contributions for or against a state question is unconstitutional under the First and Fourteenth Amendments to the United States Constitution and, Okla. Const. Article IX, Section 40 is now interpreted as not prohibiting corporate contributions for or against the passage of state questions appearing on the ballot by referenda or initiative petition. See: Op. Att'y. Gen. Nos. 79-206 and 78-188.  Title 26 O.S. 15-102 [26-15-102] (1979) defines terms used in the Campaign Contribution and Expenditure Act of Oklahoma in pertinent part as follows: "3. 'Contribution' means and includes any money, property, printing or engraving, radio or television time, billboards, advertising or any other thing of value whatsoever which is given or loaned to be used in a campaign for or against a state question, any candidate or anyone who later becomes a candidate, except for voluntary services performed by the person donating such services. "4. `Contributor' means and includes every person or organization who makes a contribution.  "5. `Organization' includes a corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, union, political education or action groups, and political entities with two or more persons having a joint or common interest." Title 26 O.S. 15-108 [26-15-108] (1979) provides: "No person or family may contribute more than Five Thousand Dollars ($5,000.00) to a political party or organization. No person or family may contribute more than Five Thousand Dollars ($5,000.00) to a candidate for state office, nor more than One Thousand Dollars ($1,000.00) to a candidate for local office. No political party, organization or candidate shall receive contributions in excess of the amounts provided herein." Since 26 O.S. 15-108 [26-15-108] establishes a limit of Five Thousand Dollars ($5,000.00) to be contributed to a political party or organization as the maximum which can be received, corporations are limited to a maximum Five Thousand Dollar ($5,000.00) contribution by virtue of 26 O.S. 15-102 [26-15-102] and 26 O.S. 15-108 [26-15-108] (1979).  It is, therefore, the official opinion of the Attorney General that your question be answered as follows: Corporations are limited to a Five Thousand Dollar ($5,000.00) maximum contribution in cash or kind for or against the passage of a state question appearing on the ballot by referenda or initiative petition.  (MICHAEL JACKSON) (ksg)